Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17, 18, 19 have been as following:
1.	(Currently Amended) A method for dynamic load balancing between nodes in a network centric process control system, the network centric process control system comprising a plurality of nodes and each node including control service components, where each control service component is a separate executable running in a separate operating system process as provided by a real time operating system of each node, the method being performed by a node manager of a node, the method including the steps:
	negotiating a load balancing master role between the plurality of nodes, wherein the negotiating is based on an indication of the plurality of nodes representing load balancing cluster nodes; 
	subscribing, in the negotiated load balancing master role, to a load balancing information from nodes of the load balancing cluster nodes; and
	reallocating, in the negotiated load balancing master role, one or more control logic tasks from one node to another node of the plurality of nodes based on the subscribed load balancing information;
	wherein the reallocation comprises:
		sending, in the negotiated load balancing master role, initiation commands to two of the plurality of nodes, to prepare to reallocate control logic tasks there between; and
		sending, in the negotiated load balancing master role, commit commands to the two of the plurality of nodes, to stop the prepared control logic execution in one of the two nodes and to start the prepared control logic execution in the other of the two nodes.

2.	(Cancelled) 

3.	(Currently Amended) The method according to claim 1, wherein the initiation commands comprise an instruction to load control logic configuration for the control logic tasks to be taken over and the commit commands include an instruction to synchronize states for the control logic tasks to be taken over.

4.	(Previously Presented) The method according to claim 1, wherein each node further comprises a middleware service managing subscribing to signals and publishing of signals.

5.	(Previously Presented) The method according to claim 1, wherein the one or more control logic tasks constitute a control service of the node.

6.	(Previously Presented) The method according to claim 1, wherein the negotiating is based on load balancing configuration including the indication of the load balancing cluster nodes.

7.	(Previously Presented) The method according to claim 1, further comprising:
	receiving, prior to negotiating, a load balancing configuration from an engineering tool of the network centric process control system, wherein the load balancing configuration comprises the indication of the plurality of nodes representing the load balancing cluster nodes.

8.	(Previously Presented) The method according to claim 1, wherein the negotiating further comprises negotiating a redundant load balancing master role between the plurality of nodes.

9.	(Currently Amended) A node manager for dynamic load balancing in a network centric process control system, the network centric process control system comprising a plurality of nodes and each node including control service components, where each control service component is a separate executable running in a separate operating system process as provided by a real time operating system of each node, the node manager including:
	a processor; and
	a computer program product storing instructions that, when executed by the processor, causes the node manager to:
	negotiate a load balancing master role between the plurality of nodes, wherein the negotiating is based on an indication of the plurality of nodes representing load balancing cluster nodes; 
	subscribe, in the negotiated load balancing master role, to a load balancing information from nodes of the load balancing cluster nodes; and
	reallocate, in the negotiated load balancing master role, one or more control logic tasks from one node to another node of the plurality of nodes based on the subscribed load balancing information;
	wherein the reallocation comprises the node manager being caused to:
		send, in the negotiated load balancing master role, initiation commands to two of the plurality of nodes, to prepare to reallocate control logic tasks there between; and
		send, in the negotiated load balancing master role, commit commands to the two of the plurality of nodes, to stop the prepared control logic execution in one of the two nodes and to start the prepared control logic execution in the other of the two nodes.

10.	(Cancelled)
	

11.	(Currently Amended) The node manager according to claim 9, wherein the initiation commands comprise an instruction to load control logic configuration for the control logic tasks to be taken over, and the commit commands include an instruction to synchronize states for the control logic tasks to be taken over.

12.	(Previously Presented) The node manager according to claim 9, wherein the negotiating is based on load balancing configuration including the indication of the load balancing cluster nodes.

13.	(Previously Presented) The node manager according to claim 9, wherein the subscribe comprises subscribe to a load balancing information from all nodes of the load balancing cluster nodes.

14.	(Currently Amended) A computer program product for dynamic load balancing in a network centric process control system, the network centric process control system having a plurality of nodes and each node including control service components, where each control service component is a separate executable running in a separate operating system process as provided by a real time operating system of each node, the computer program product comprising: 
	a non-transitory computer-readable storage medium; and
	a computer program code stored on the non-transitory computer-readable medium and being configured to, when run in a node manager of the network centric process control system, cause the node manager to:
	negotiate a load balancing master role between the plurality of nodes, wherein the negotiating is based load balancing configuration having the indication of the load balancing cluster nodes; 
	subscribe, in the negotiated load balancing master role, to load balancing information from all nodes of the load balancing cluster nodes; and
	reallocate, in the negotiated load balancing master role, one or more control logic tasks from one node to another node of the plurality of nodes based on the subscribed load balancing information;
	wherein the reallocation comprises the node manager being caused to:
		send, in the negotiated load balancing master role, initiation commands to two of the plurality of nodes, to prepare to reallocate control logic tasks there between; and
		send, in the negotiated load balancing master role, commit commands to the two of the plurality of nodes, to stop the prepared control logic execution in one of the two nodes and to start the prepared control logic execution in the other of the two nodes.

15.	(Cancelled) 

16.	(Currently Amended) The method according to claim 3, wherein each node further comprises a middleware service managing subscribing to signals and publishing of signals.

17.	(Currently Amended) The method according to claim 3, wherein the one or more control logic tasks constitute a control service of the node.

18.	(Currently Amended) The method according to claim 3, wherein the negotiating is based on load balancing configuration including the indication of the load balancing cluster nodes.

19.	(Currently Amended) The method according to claim 3, further comprising:
	receiving, prior to negotiating, a load balancing configuration from an engineering tool of the network centric process control system, wherein the load balancing configuration comprises the indication of the plurality of nodes representing the load balancing cluster nodes.
Reasons for Allowance
Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17, 18, 19 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 7,137,126 B1 discloses multiple CVM devices when registering will add to the conversational registration capability, information pertaining to, e.g., their controlling capability, the conversational engines that they have access to, and applications and devices that have registered with them and that they control. Based on their UI, I/O capabilities and active I/O, one CVM controller becomes the master and the other CVM controllers act as slaves, which is equivalent relatively to the master as being registered applications until a new negotiation occurs. The role of master and slave can be dynamically switched based on the active I/O modality or device or based on the active application.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … subscribe, in the negotiated load balancing master role, to load balancing information from all nodes of the load balancing cluster nodes; and reallocate, in the negotiated load balancing master role, one or more control logic tasks from one node to another node of the plurality of nodes based on the subscribed load balancing information; wherein the reallocation comprises the node manager being caused to: send, in the negotiated load balancing master role, initiation commands to two of the plurality of nodes, to prepare to reallocate control logic tasks there between; and send, in the negotiated load balancing master role, commit commands to the two of the plurality of nodes, to stop the prepared control logic execution in one of the two nodes and to start the prepared control logic execution in the other of the two nodes. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195